        Case 1:19-cv-01113-ACA Document 27 Filed 10/27/20 Page 1 of 6                       FILED
                                                                                   2020 Oct-27 AM 08:45
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          EASTERN DIVISION


 METROPOLITAN LIFE                          }
 INSURANCE COMPANY                          }
                                            }
       Plaintiff,                           }
                                            }   Case No.: 1:19-CV-01113-ACA
 v.                                         }
                                            }
 NADIYA WALKER, and VICKI                   }
 MONCRIEF,                                  }
                                            }
       Defendants.                          }

                            MEMORANDUM OPINION

      This matter is before the court on Defendant Vicki Moncrief’s Motion for

Default Judgment against Defendant Nadiya Walker. (Doc. 26). Metropolitan Life

Insurance Company (“Metropolitan”) filed a complaint in interpleader against all

Defendants on July, 16 2019, requesting that disputed policy proceeds from the T. R.

Miller Mill Company Inc. Basic Term Life Insurance and Personal Accidental Death

and Dismemberment Insurance Plans (“Plans”) of Decedent Cory Moncrief be accepted

into the registry of the court and held for future disbursement according to the courts

judgment as to the correct beneficiary. (Doc. 1 at 5 ¶ 16–19). In addition, Metropolitan

requested that the court enjoin Defendants from instituting any action against

Metropolitan. (Doc. 1 at 6).




                                           1
         Case 1:19-cv-01113-ACA Document 27 Filed 10/27/20 Page 2 of 6




        Ms. Moncrief received and waived service via certified mail.          (Doc. 7).

Ms. Walker received service through personal delivery on August 4, 2020. (Doc. 23).

Ms. Moncrief also filed a crossclaim against Ms. Walker requesting that Metropolitan

pay all proceeds to Ms. Moncrief. (Doc. 8). Ms. Walker failed to file or serve a

response or pleading to Metropolitan’s interpleader complaint or the cross claim within

the time prescribed by the Federal Rules of Civil Procedure. The Clerk entered default

against Ms. Walker on August 31, 2020. (Doc. 26). Ms. Moncrief filed the motion for

default judgment now before the court on September 22, 2020. (Doc. 26).

   I.      BACKGROUND

        A defaulting defendant “admits the plaintiff’s well-pleaded allegations of

fact” for purposes of liability. Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir.

1987) (quotation marks omitted). Accordingly, the court takes as true the well-

pleaded allegations of Metropolitan’s Interpleader Complaint.

        Metropolitan is an insurance company organized under the laws of the State

of New York. (Doc. 1). Cory Moncrief, a former employee of T.R. Miller Mill

Company Inc. (“T. R. Miller”), was a participant in Plans at the time of his death. (Doc.

1 at 2-3 ¶ 6, 9). Mr. Moncrief designated his fiancé, Ms. Walker, as the sole primary

beneficiary and his mother, Ms. Moncrief, as the sole contingent beneficiary. (Doc. 1

at 3 ¶ 8). Mr. Moncrief died on March 31, 2015 as the result of a gunshot wound to his

head. (Doc. 1 at 3 ¶ 11). Mr. Moncrief’s death was classified as a homicide and

Ms. Walker has been indicted for two counts of capital murder and is awaiting trial.


                                            2
        Case 1:19-cv-01113-ACA Document 27 Filed 10/27/20 Page 3 of 6




(Doc. 1 at 4 ¶ 11). Thus, Metropolitan brought this interpleader action to determine if

Ms. Walker would be disqualified from receiving the funds.

      At the time of his death, the Plans held $52,000 in Basic Life Insurance and

$52,000 in Accidental Death and Dismemberment Life Insurance, for a total benefits

amount of $104,000. (Doc. 1 at 3 ¶ 10). Metropolitan deposited those proceeds with

the Clerk of the Court and Ms. Moncrief field a crossclaim against Ms. Walker alleging

that Ms. Walker is statutorily prohibited from recovering the Plan proceeds. (Doc. 8 at

10 ¶ 7). Despite proper service, Ms. Walker did not file or appear, and a Clerk’s default

was entered against her on August 31, 2020. (Doc. 25). On September 22, 2020, the

court entered a final default judgment against Ms. Walker. (Doc. 26). Ms. Moncrief

now moves for a final default judgment against Ms. Walker. (Doc. 26). Specifically,

Ms. Moncrief requests an order disbursing the interpleader funds to her. (Doc. 8).

   DISCUSSION

      Federal Rule of Civil Procedure 55 establishes a two-step procedure for obtaining

a default judgment. First, when a defendant fails to plead or otherwise defend a lawsuit,

the Clerk of Court must enter the party’s default. Fed. R. Civ. P. 55(a). Second, if the

defendant is not an infant or an incompetent person, the court may enter a default

judgment against the defendant as long as the well-pleaded allegations in the complaint




                                            3
          Case 1:19-cv-01113-ACA Document 27 Filed 10/27/20 Page 4 of 6




state a claim for relief. Fed. R. Civ. P. 55(b); Nishimatsu Contr. Co. v. Houston Nat’l

Bank, 515 F.2d 1200, 1206 (5th Cir. 1975). 1

      Although it is typically the plaintiff who moves for an entry of default judgment,

courts in this Circuit generally recognize the right of a defendant in an interpleader

action to do so. Protective Life Ins. Co. v. Tinney, 2015 WL 1402464, at *1 (N.D. Ala.

Mar. 25, 2015); Columbus Life Ins. Co. v. Allen, 2015 WL 12696200, at *1 (M.D. Fla.

Apr. 23, 2015); see also Metropolitan Life Ins. Co. v. London, 2013 WL 2181295, at

*1 (M.D. Ala. May 20, 2013) (citation omitted). Indeed, “[w]ithout the ability to enter

a default judgment against an interpleader defendant who refuses to appear in the action,

the court is unable to provide relief to the remaining defendants.” Protective Life Ins.

Co., 2015 WL 1402464, at *1.

      Here, Ms. Moncrief seeks an entry of default judgment against Ms. Walker (doc.

26) and an order distributing the Plan proceeds to her. (Doc. 8 at 10). The court already

entered default against Ms. Walker. (Doc. 26). Because Ms. Walker was a named

interpleader defendant and she failed to answer the interpleader complaint and assert a

claim to the res, she has forfeited any claim of entitlement that she might have otherwise

had on the life insurance proceeds. As the sole remaining claimant, Ms. Moncrief is

entitled to the Plan proceeds.




      1 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc),
the Eleventh Circuit adopted as binding precedent all decisions of the former Fifth
Circuit handed down before October 1, 1981.

                                            4
          Case 1:19-cv-01113-ACA Document 27 Filed 10/27/20 Page 5 of 6




         Metropolitan and Ms. Moncrief agree that Metropolitan’s counsel is due

$5,000.00 in attorney’s fees. (Doc. 26-1 at 2). The court therefore WILL GRANT

Ms. Moncrief’s request for attorneys’ fees out of the interpleader funds in the

amount of $5,000.00.

         The amount deposited with the court is $104,893.26, the sum of the life

insurance policy plus interest.    Ms. Moncrief is entitled to that amount less

Metropolitan’s $5,000.00 in attorney’s fees. Accordingly, the court will award

Ms. Moncrief $99,893.26 plus all interest accrued since the deposit was received by

the Clerk of Court on July 1, 2020. (Doc. 18).

   II.     CONCLUSION

         The court WILL GRANT Ms. Moncrief’s motion for default judgment. (Doc

26). The court WILL ENTER DEFAULT JUDGMENT against Ms. Walker. The

court WILL GRANT Metropolitan’s request for attorney’s fees of $5,000. The

court WILL AWARD Ms. Moncrief the balance of the interpleaded funds,

$99,893.26, plus post-judgment interest at the statutory rate in accordance with 28

U.S.C. § 1961.       The court will enter a separate order consistent with this

memorandum opinion.




                                         5
 Case 1:19-cv-01113-ACA Document 27 Filed 10/27/20 Page 6 of 6




DONE and ORDERED this October 26, 2020.



                          _________________________________
                          ANNEMARIE CARNEY AXON
                          UNITED STATES DISTRICT JUDGE




                               6
